Citation Nr: 1209788	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  10-22 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code, for a program of education pursued from September 2004 to January 2008 at Colonial High School. 


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel







INTRODUCTION

The Veteran served on active duty from October 1967 to July 1970.  The Appellant is the Veteran's child. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 


FINDINGS OF FACT

1.  In February 2003, the Appellant received Chapter 35 educational assistance benefits for 45 months to be used by November 24, 2012.

2.  From September 21, 2004 to January 14, 2008, the Appellant was enrolled in a Special Education Rehabilitation program at Colonial High School in Orlando, Florida, which was not approved by the State Approving Agency as a VA-approved institution.


CONCLUSION OF LAW

The criteria for DEA for courses taken by the Appellant at Colonial High School in Orlando from September 21, 2004 to January 14, 2008, are not met.  38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. §§ 21.4250, 21.4258 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.

Governing law and regulations provide that VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim (i.e., there can be no entitlement to the benefit as a matter of law).  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The United States Court of Appeals for Veterans Claims (Court) has further held that VCAA does not apply where the law, and not the evidence, is dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As will be discussed below in greater detail, the law is dispositive of the issue of whether the Appellant is entitled to DEA benefits under Chapter 35, Title 38, United States Code, for a program of education pursued from September 2004 to January 2008 at Colonial High School, and the VCAA does not apply.

The Board notes that following the statement of the case, the claims file contains a June 2010 statement from the Assistant Principal of Colonial High School.  A waiver of RO review has not been provided.  Nevertheless, as the evidence is essentially duplicative of a letter sent by the same person in August 2009, the Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  Moreover, the Board notes that the claims file contains several documents which required translation from Spanish to English.  The documents have been translated.



II.  DEA

A review of the record shows that the Appellant, which is a son of the Veteran, was born in November 1986.  He was born with Downs Syndrome and found to meet the requirements of being a helpless child since November 2004.  An undated letter advised the Appellant that he was entitled to benefits for an approved program of education or training under the Dependents Education Assistance Program (DEA).  He was told that he had 45 months of full time benefits, and that he had to use his benefits before November 2012.

Pursuant to the provisions of Chapter 35 of 38 U.S.C.A., the Appellant, with the assistance of his mother, filed an Application for Survivors' and Dependents' Educational Assistance (VA Form 22-5490) in February 2003.  A similar application was received in August 2004.  In both instances no school was listed.  

A third VA Form 22-5490 was received in June 2008.  The Appellant was listed as attending a vocational education program at Colonial High School in Orlando.  A subsequent VA Form 22-1999 Enrollment Certification received by the RO in June 2009 reflects that the Veteran's son attended Colonial High School's Special Education Rehabilitation program between September 21, 2004 and January 14, 2008.

In a June 2008 letter, the RO informed the Appellant that although he was eligible for DEA, Colonial High School had not yet been approved for the DEA Program.  He was told that his claim would be processed promptly if the school was approved in the future.  He was told that if he did not want to wait for approval, he could apply for benefits at a different school.

In July 2009, the VA received notification from the State Approving Agency that the Colonial High School had been approved to offer education and training to veterans and other eligible persons, effective July 1, 2008.  The school is listed in the VA's database of approved schools, effective July 1, 2008.

VA will approve a program of education selected by an eligible person if: (1) the program is defined by regulation; (2) the individual is not already qualified for the objective of the program of education; (3) the proposed educational institution or training establishment is in compliance with all requirements of 38 U.S.C. Chapters 35 and 36; and, (4) it does not appear that enrollment in or pursuit of such person's program of education would violate any provision of 38 U.S.C. Chapters 35 and 36. 38 C.F.R. § 21.3130(a) (2011).

A course of education, including the class schedules of a resident course (other than a flight course) not leading to a standard college degree offered by a school must be approved by the State approving agency (SAA) for the State in which the school is located, or by the SAA that has appropriate approval authority, or, where appropriate, by VA.  38 C.F.R. § 21.4250(a) (2011).

Approval by the SAA will be in accordance with the provisions of 38 U.S.C. Chapter 36 and such regulations and policies as the agency may adopt not in conflict therewith.  38 C.F.R. § 21.4250(b) (2011).  Each SAA will furnish to VA a current list of schools specifying courses that it has approved, and will furnish such other information as VA may determine to be necessary.  38 C.F.R. § 21.4250(b) (2011).

The Appellant's mother has argued that she tried to certify the Colonial High School prior to July 2008 and that her efforts were fruitless.  She essentially asserts that they should be compensated for the Appellant's schooling prior to July 2008 because she did everything she could to certify the school her son attended.  A letter dated August 2009 from her translator stated that she attended meetings with the Appellant's mother to discuss his Chapter 35 benefits.  She stated that the Assistant Principal of the high school promised to see what could be done in order to submit all documentation to obtain the benefits.  After constant attempts and visits to the school, she indicated that their efforts were not successful.

An August 2009 letter from another translator noted that she had attended meetings with the Appellant's mother regarding her son's Chapter 35 benefits.  She stated that even though the Assistant Principal indicated that he would get her the information she needed to receive this educational benefit, the Appellant's mother never received a response from school officials. 

Letters from the Assistant Principal dated in August 2009 indicate that due to lack of knowledge with the VA education benefits program and language difficulties efforts to meet the requirements of certification fell short.  He stated that they sought the help of the Air Force Junior ROTC instructors but due to instructor rotation this also took a toll on the process.  He reflected that these factors unfortunately prolonged the process for certifying their high school.  The Assistant Principal requested that the Appellant be awarded benefits because the process for certification of the school was beyond his control.  A similar letter was received in June 2010.

Under 38 C.F.R. § 21.4131(d)(1), when an eligible child enters or reenters into training under Chapter 35 (including re-entrance following a change of program or educational institution), the commencing date will be determined as follows:

. . . (i) If the award is the first award of educational assistance for the program of education the eligible person is pursuing, the commencing date will be the latest of: (A) The beginning date of eligibility as determined by 38 C.F.R. § 21.3041 or under 21.3046 (a) or (b); (B) One year before the date of claim as determined by 38 C.F.R. § 21.1029(b); (C) The date the educational institution certifies under 38 C.F.R. § 21.4131(b) or (c); or (D) The effective date of the approval of the course, or one year before the date VA receives the approval notice, whichever is later; . . . 

38 C.F.R. § 21.4131(d)(1)(i).

In this case, the State Approving Agency did not approve the school until July 2009, with an approval effective date of July 2008.  However, the Appellant in this case is claiming benefits for charges incurred between September 2004 and January 2008, prior to the date of the school's approval.  It is very unfortunate that the Appellant's parents committed him to this educational program without first ascertaining, in advance, from VA, that the school was approved for VA benefits.  It is evident from the record that the Appellant's mother understood that her son's school was not yet approved, as she reflects that she actively attempted to get the school certified with the assistance of school officials.  The Board finds her statements and those of her friends and the school, reflecting the lack of knowledge that contributed to the delay in certification to be credible.  Nevertheless, VA is unable to provide a remedy.

At the time of the Appellant's enrollment, the Colonial High School was not approved. Although an application on behalf of the Appellant was received in February, no information regarding the school or the dates of attendance was provided.  It was not until June 2008 that this information was provided.  In June 2008, the Appellant was informed that his application for benefits was denied as the school had not been approved for the DEA program.  Although the school has subsequently been approved, since the program was not approved when he attended between September 2004 and January 2008, the Board is without recourse.  

While the circumstances surrounding this claim are unfortunate, it should be noted that the Board is without authority to grant benefits on an equitable basis.  It has been held that the authority to award equitable relief under 38 U.S.C.A. § 503(a) (West 2002) is committed to the discretion of the Secretary of VA, and that the Board is without jurisdiction to consider that which is solely committed to the Secretary's exercise of that discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).

Although sympathizing with the Appellant's situation, nevertheless, the Board is bound in its decisions by applicable statutes enacted by Congress.  Payments of monetary benefits from the Federal Treasury must be authorized by statute, notwithstanding incomplete or even erroneous information provided, and regardless of extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, regardless of the circumstances.

In this case, there is no legal basis on which the Appellant's claim can be granted.  As the law and not the evidence is dispositive in this case, the appeal is terminated due to absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to DEA benefits under Chapter 35, Title 38, United States Code, for a program of education pursued from September 2004 to January 2008 at Colonial High School, is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


